United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-11128
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BRIAN ANTHONY DAVIS, also known as Stamma,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:92-CR-365-29
                      --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Brian Anthony Davis, federal prisoner # 40427-053, appeals

the district court’s denial of his motion for modification of

sentence pursuant to 18 U.S.C. § 3582(c)(2).   Davis argues that

the Supreme Court’s decision in United States v. Booker, 543 U.S.

220 (2005), effectively amended the United States Sentencing

Guidelines and that his life sentence must be modified because it

was enhanced based on a judicial finding of a quantity of drugs




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-11128
                                -2-

not alleged in the indictment, proved at trial, or admitted by Davis.

     A district court has the authority to reduce a sentence

under § 3582(c)(2) only if the Sentencing Commission has amended

a pertinent guideline and has made that amendment retroactively

applicable.   U.S.S.G. § 1B1.10(a), (c).   The district court

correctly determined that a Booker challenge, based on a Supreme

Court decision and not a retroactive guidelines amendment, is not

cognizable under § 3582(c)(2).

     AFFIRMED.